Case 2:19-cv-00021-KS-I\/|TP Document 1-2 Filed 02/08/19 Page 1 of 10

_IN THE CIRCUI'I` COURT OF FORREST COUNTY, MISSISSIPPI

CARoL NICHOLS and F “"ED
LORAN NICHOLS ~ ]AN ` 5 20\9 PLAINTIFFS

VERSUS meager cMgun c&£F\¥CAUSE NO. l Uq * UNY]

CELADON TRUCKING SERVICES, INC.
and COCA-COLA BOTI`LING '
COMPANY UN}T_ED, INC. DEFEN DANTS
CGMPLAINT
JURY TRIAL REOUESTED

COMES NOW PlaintifT`s, Carol Nichols and Loran Nichols, by and through their
attorneys of record, Wetzel I_,aw Firrn, and files herewith their Complainf against the Defendants,
Celadon Trucking Services, Inc. and Coca~Cola* Bott'ling Company United, Inc., and in support of
said claim for relief would show onto this Honorab]e Court the following facts, to*'wit_:

Ix
That the Plaintif°fs are adult resident citizens of Harrison County, Mississippi.
II.

That the Defendant, Celadon Trucking Services, Inc., upon information and belief is a
foreign corporation not authorized to do business in the State of Mississippi and is currently in
good standing with the ]ndiana Secretary of State’s foice and may be served with process
through the lndiana Seoretary of State, Connie Lawson, at 302 West Washington Street, Room E-
018, lndianapolis, Indiana 462()4.

111

That the Defendant, Coca-Cola Bottling Company United, Inc., upon information and

EXH|B|T

A

Case 2:19-cv-00021-KS-I\/|TP Document 1-2 Filed 02/08/19 Page 2 of 10

l

belief is a foreign`corporation authorized to do business in the State of Mississippi and is
cuxrently in good standing with the Secretary of State’s Of`ftce and may be served With process
through its Registerod Agent, C. T. Corporation System, at 645 Lakeland East Dr'lve, Suite 101,
Flowood, Mlssissippi 39232.
IV.
COUNT ONE
(EMPLOYER vICARIOUS LIABILITY)

851 reference each of the preceding paragraphs are adopted and made a part of Count One

as fully as though manually copied herein
V.

Plaintif€s wouid show that on or December 13, 2016 at approximately 1221 p.m.,
Plaintiff, Carol N%chols, was traveling southbound on 1»59 in Hattiesburg, Mississippi. Plaintift`s
would show that Cody Flowers was driving a semi~'tnlcl< owned by Defendant, Coca-Cola
Bottling Company United, Inc., who was also traveling southbound on I_-59, Plaintifl`s would
show that Treyveon D. Powell was also driving a semi-truck owned by Def_endant, Celadon
Trucking Services, Inc., who was also traveling southbound on 1*59, Plaintif'l", Carol Nichols,
would show that she was Stoppe'd for traffic when suddenly and without warning, Defendant,
Coca~Cola Botti ing Compan_y, United, lnc.’s, driver, Cody Flowers, came over the Bou'ie River
Bridge and saw that traffic was stopped in front of him and was unable to stop his vehicle in time
and jack knifed his semi*tmck,_ striking the Piaintiff, Ca.rol Niohols’, vehicle Plaintiffs would .
further show that after this incident Treyveon D. Poweil also came over the Bouie River Bn'dge

and saw that the Defendant, Cooa-Cola Bottling Company' Unitecl, Inc.’s, semi-truck was jack

2

Case 2:19-cv-00021-KS-I\/|TP Document 1-2 Filed 02/08/19 Page 3 of 10

knifed in the middle of the road and was unable to stop, striking the back of Defendant, Coca-
Cola Bottling Company United, Inc.‘s, semi~truck and pushing him into the Plainti=fif, Carol
Nicholjs’, vehicle for a second time

VI.

Piaintifl's would show that it was the duty of said Defe'nda.nt, Celadon Truckjng Services,
Inc.’s, driver to obey all traffic laws and rules of the road, to keep and maintain a reasonable
lookout for other vehicles upon said road and to drive in a reasonably safe manner under the
circmnstances then and there existing

VII.

Plaintiffs would aver that the Defendant, Celado_n Trucl<ing Services, lnc.’s, driver had
exclusive care and management of said vehicles at the time he caused this accident and it was the
duty of the Defendant, Celadon Trucking Services, lnc.’s, driver to use due care and to operate
his vehicle in a carenil and prudent manner so as not to cause Plaintiff, Carol Nlchols’, injuries
lo the ordinary course of events, a vehicle being driven in a oarefui and prudent manner would
not hit another vehicle in such reckless manner as to cause a collision to occur. That had the
Defcndant, Celadon Trucking Services, Ino.’s, driver been exercising due care, management and
control of his vehicie, this accident would not have occurred and P|aintiff, Carol Nichols, would
not have been injured

VIIl.

That said Dofendant, Celadon Trucking Services, lnc., by and through its driven

'i`reyveon D. Powell, al the aforesaid time and plaoe, is guilty of these additional acts of

nogligonce, proximately causing or proximately contributing to causing the said collision, all

Case 2:19-cv-00021-KS-I\/|TP Document 1-2 Filed 02/08/19 Page 4 of 10

4

which the Plaintii`fs now sues, to¢»wit:

a. Neg]igently and recklessly failing to keep his vehicle under proper
management and control;

b. Negligently failing to keep a proper lookout for other vehicles;

c. Ne_gligentiy failing to make the proper use of instrumentalities in
his control so as to avoid an accident of this nature from taking
placc;

d. Negligently and recklessly failing to use reasonable care to

maintain said vehicle under reasonable control to avoid striking
another vehicle on said road, including the vehicle which the
Plaintiff was in;

e. Negiigentiy failing to drive Defendant’s vehicle as a prudent end
reasonable person would in order to prevent an accident such as
this from occurring; and

f. Other aspects to be shown at trial.

iX.

”.[`hat the injuries sustained by the Piaintiii; Carol Nichols, as a result thereof were caused
solely by the aforesaid acts and omissions by the Defendant, Celadon Trucking Services, lnc,’s,
driver and as such constitutes negligence on their part

X.

As a direct and proximate result of the negligence of Defcndant, Celadon Trucking
Services, l.nc.’s, driver herein, the Plaintiff, Caroi Nichols, has sustained and suffered from the
following

a. chere personal injuries to her body inoluding, but not limited to, her head, brain,

neck and back, which has rendered her temporarily and totally disabled;

b. Physical pain, nervous shock and mental anguish in that she now and in the future

Case 2:19-cv-00021-KS-I\/|TP Document 1-2 Filed 02/08/19 Page 5 of 10

f

§

and has since the date of the accident suffered excruciating pain in her head, brain, neck and
back;

c. As a result of said severe personal injuries, it was necessary for Plaintiff to make
and she did make and incur certain expenditures and obligations for medical and hospital care
and attention;

d. Plaintiff is informed and bciieves, and on such information and belief a.lleges, that
it will be necessary for her in the future to expend further sums for medical care and attention;
the exact amount of all such expenses and obligations so incurred and to be incurred by Plaintiff
cannot be presently ascertain;

e. Suoh severe personal injuries have caused Plaintifftc suffer a decline in health,
being unable to get her natural sleep and rest since sustaining said injuries;

f`. L'oss cf enjoyment of life;

g. PlaintiH` has and in the future will spend sums of money for hospital bills, medical
expenses, doctor's,'care, therapy and treatment, medication and drugs; `

h. Such severe personal injuries have caused and will in the future cause Plaintiff to
suffer physical pain and mental anguish, to be permanently disabled and weakened; and

i. Furtller, that as a result of this accident_. Plaintiff has incurred many out-of-pockct
expenses for which he otherwise would not have incurredl

Plaintiffs would show that all of the above was a direct and proximate result of the
negligent acts of the Defendant, Celadon Trucking Services, Inc`

Xl.

QMVQ

Case 2:19-cv-00021-KS-I\/|TP Document 1-2 Filed 02/08/19 Page 6 of 10

(EMPLOYER vICARIoUs LIABILITY')

BS/ reference, each of the preceding paragraphs are adopted and made a part of Count One
and '.{` wo as fully as though manually copied herein.

XII. `

Plaintiff$ Would show that on Or Decernber 13, 2016 at approximately 1:21 p.m.,
Plaintiff, Carol Nichols, was traveling southbound on I-$9 in Hattiesburg, Mississippi. Plaintiffs
would show that Cod_y Flowers was driving a semi-truc_k owned by Defendant, Coca-Co¥a
Bottling Company United‘ lnc., who was also traveling southbound on 1-59. Plaintiffs would
show that Treyveon D. Powell was also driving a semi-truck owned by Defendant, Celadon
Trucicing Services, 1110., who was also traveling southbound on 1~59. Plaintiff, Carol Nichois,
would show that she was stopped for traffic when suddenly and without warning, Defendant,
Coca-Cola Bottiing Company, United, Inc.’s, driver, Cody Fiowers_, came over the Bouie River
Br§dge and saw that traffic was stopped in'front of him and was unable to stop his vehicle in time
andjack knifcd his semi-truel<, striking the Plaintift`, Caroi Nic`hols’, vehicle Pl'ai'ntiH`s would
further show that after this incident Treyveon D. Powell also came over the Bouie ijer Bridge
and saw that the Defendant, Coea-Cola Bottling Company United, lnc.’s, semi~truok was jack
knifed in the middle of the road and was unable to stop, striking the back of Defendant, Coca~
Cola Bottling Company United, Inc.’S, senn-truck and pushing him into the Plaintifl`, Carol
Nichols’, vehicle for a second time

X'Hl. 4
Piaintiifs would show that it was the duty of said Defendant, Coca-Cola Bottiing

Company Uru'ted, lnc.’s, driver to obey all traffic laws and rules of the road, to keep and maintain

Case 2:19-cv-00021-KS-I\/|TP Document 1-2 Filed 02/08/19 Page 7 of 10

a reasonable lookout for other vehicles upon said road and to drive in a reasonany safe manner
under the circumstances then and there existing
XIV.

Plaintit"fs would aver that the Defendant, Coca-Cola Bottling Company United, lnc.’_s,
driver had exclusive care and mimagement of said vehicle at the time he caused this accident and
it was the duty of the Defendant, Coca-Cola Bottling Company United, lnc.’s, driver to use due
care and to operate his vehicle in a careful and prudent manner so as not to cause Plaintifi`, Carol
Nichols’, injuries ln the ordinary course of events, a vehicle being driven in a careful and
prudent manner would not hit another vehi ole in such reckless manner as to cause a collision to
occur That had the Defendant, Coea-Cola Bottling Company U_nited3 lnc.’s, driver been
exercising due care, management and control of his vehicle, this accident would not have
occurred and Plaintiff, Carol Nichols, would not have been ln}ured.

XV.

“I`hat said Defendant, by and through its driven Cody Flowers, at the aforesaid time and
place, is guilty cf these additional acts ofn'eg]igenoe, proximately causing or proximately
contributing to causing the said collision, all which the Plaintit°fs now sues, to-'wit:

a. Negligently and recklessly failing to keep his vehicle under proper
management and control‘, .

b. Negligently failing to keep a proper lookout for other vehicles;

c. Negligently failing to make the proper use of instrumentalities in
his control so as to avoid an accident of this nature from taking
place; ,

d. Negligently and recklessly failing to use reasonable care to

maintain said vehicle under reasonable control to avoid striking
another vehicle on said road, including the vehicle which the

7

Case 2:19-cv-00021-KS-I\/|TP Document 1-2 Filed 02/08/19 Page 8 of 10

Plaintiff was ing

e. Negligently failing to drive Defendant's vehicle as a prudent and

1easonable person would m order to prevent an accident such as
this front occurring; and

f. Other aspects to be shown at trial.

XVI.'

’1`hat the injuries sustained by the Plaintiff, Carol Nichols, as a result thereof were caused
solely byrne aforesaid acts and omissions by the Defendant, _Coca~Cola Bottling Company
United, Inc.’s, driver and as such constitutes negligence on their pant.

£<vn.

As a direct and proximate result of the negligence of Defendant, Coca»Cola Bottling
Ccrnpany United, Inc.’s, driver herein, the Plain_til"f, Carol Nichols, has sustained and suffered
from the following:

a. Severe personal injuries`to her body including but not limited to, her head, brain,
neck and back, which have rendered her temporarily and totally disabled; 1

b. Physical pain, nervous shock and mental anguish in that she now and in the future
and has since the date of the accident suH`ered exeru-ciating pain in her head, brain, neck and
backg

c. As a result of said severe personal injuries, it was necessary for Plaintiff to make
and she did make and incur certain expenditures and obligations for medical and hospital care
and attention;

d. Pla'tntiff is informed and believes, and on such information and belief alleges, that

it will be necessary for her in the future to expend further sums for medical care and attention;

Case 2:19-cv-00021-KS-I\/|TP Document 1-2 Filed 02/08/19 Page 9 of 10

the exact amount of all such expenses and obligations so incurred and to be incurred by .`Plaintiff
cannot be presently ascertain;

e, Such severe personal injuries have caused Plaintiffto suffer a decline in health,
being unable to get her natural sleep and rest since sustaining said inj_urics;

f. Loss of enjoyment cf life;

g. minus has and in the time cut spend sums ofmoney~ rea hospital bills medical
cxpenses, doctor's carc, therapy end treatment, medication and drugs;

h. Such severe personal injuries have caused and will in the future cause Plaintitlc to
suffer physical pain and mental anguish, to be permanently disabled and weakened; and

i. Further, that as a result of this accident, Plaintiff has incurred many out-of-pocket
expenses for which she otherwise would not have incurred;t

Plaintifl`s would show that all of the above was a direct and proximate result of the
negligent acts of the Defendant, Coca-Cola Bottling Company U`nltcd, Inc.’s, driven

XVlIl,

Further, Plaintit‘f, Loran Nichols, is entitled to damages as a result ofhis loss of
consortium with his wife, Carol Nlchols, and that he has lost the love, comfort society and
affection normally enjoyed had it not been for the damages and injuries suffered by his wife.

Plaintil’f, Loran Niohols, would, therefore, aver that as a direct and proximate result of
the negligence of Defendants, he is entitled to compensatory damages

XIX.
(PUNlTlVE DA_MAGES)

Under Mlss. Code Ann. 11-1-65, because of the gross negligence of the Defendants

Case 2:19-CV-00021-KS-I\/|TP Document 1-2 Filed 02/08/19 Page 10 of 10

herein, which among other things constitutes an independent tort, Plajntiffs are entitled to
recover punitive or exemplary damages against said Defeddanis to deter them from such
oppressive conduct, gross negligence, Wanton, reckiess disregard for the safety of others in the
fhwa in an amount to be determined by a jury.

WHEREFORE, PREM'ISES CONSIDERED, Piai`ntif?s hereby sue and demand judgment
of and from the Defen_dants, both jointly and severally, _in an dmount to be determined by a jury,

together with pre» and post-judgment interest and costs and punitiv::’dEn/tnggs.
/C§/‘“
RESPECTFULLY SUBMI'I`I`ED, this the clay of§'j‘<?*\/ ~ , 2019.

CAROL NTCHOLS and LORA_
NIC 8 '

  
 

By:

 

W`ETZEL LAW FIRM

James K1 Wetzel (MS Bar No. 7122)
Gamer J. Wetzel (MS Bar No. 103596)
Post Off`lce Box I

Guli*port, MS 39502

(228) 864-6400 (ofc)

(228) 863-1793 (fax)

A”I"]`ORNEYS I~`OR PLAINTIFFS

10

